Citation Nr: 1036968	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  03-03 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1954 to May 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In March 2005 the Veteran testified at a video-conference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

In April 2010, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington DC for additional 
development.  The matter must again be remanded so that the 
development can be accomplished.  VA will notify the Veteran if 
further action is required.


REMAND

In April 2010, the Board remanded this matter to RO via the AMC 
so that additional efforts could be made to locate his original 
claims file and to afford him a VA audiologic examination.  An 
examination was scheduled for June 9, 2010.  

The Veteran did not report for the examination.  

In the context of an original claim, where entitlement to a 
benefit cannot be established without a current VA examination, 
and a claimant, without good cause, fails to report for such 
examination, the claim shall be rated on the evidence of record.  
38 C.F.R. § 3.355.  Examples of good cause include but are not 
limited to, the illness or hospitalization of the claimant, death 
of an immediate family member, etc.  Id.  

Associated with the claims file is a document dated June 10, 2010 
and signed by a Senior Chancellor of the Tenth Chancery Court of 
Mississippi Tenth District.  The Senior Chancellor stated that 
the Veteran was required to appear in court and such appearance 
caused the Veteran to miss his examination scheduled for June 9, 
2010.  The Board finds this to be good cause for the Veteran's 
failure to report for the examination.  Therefore, on remand the 
Veteran must be provided an opportunity to attend a VA audiologic 
examination.  

Of note is that the only agency of original jurisdiction 
adjudicative documents associated with the claims file are 
supplemental statements of the case.  On remand, the AMC/RO 
should associate with the claims file all other adjudicative 
documents in VA's possession as well as all evidence, if any, in 
VA's possession that is pertinent to his claim on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Associate with the claims file all 
evidence and all adjudicative documents in 
VA's possession (including but not limited to 
rating decision(s) and statement(s) of the 
case) pertinent to the claim on appeal.  If 
there are no such evidence and/or documents, 
then provide a statement to that effect and 
associate that statement with the claims 
file.  

2.  After completing the above development, 
schedule the Veteran for VA examination to 
assess the current nature and etiology of any 
hearing loss.  


The claims file should be provided to the 
examiner, the examiner must review the claims 
file, and the examiner must annotate his or 
her report as to whether the claims file was 
reviewed.  The examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not that any current hearing loss 
was caused by the Veteran's active service or 
any incident during that service, and whether 
any current hearing loss is the result of 
inservice aggravation of any pre-service ear 
condition.  

The examiner must address in his or her 
opinion all evidence, including but not 
limited to the Veteran's own reports, 
regarding pre-service, in-service, and post-
service ear problems.  A complete rationale 
must be given for all opinions rendered.  

3.  Then, readjudicate the claim for service 
connection for a hearing loss disability.  If 
the decision remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



